         Case 1:19-cv-04409-WMR Document 2 Filed 09/30/19 Page 1 of 3




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 Mercedes-Benz USA, LLC,

                          Plaintiff,
 v.

 BNSF Railway Company, CSX
 Transportation, Inc., Norfolk Southern
 Railway Company, and Union Pacific
 Railroad Company,

                          Defendants.


              PLAINTIFF MERCEDES-BENZ USA, LLC
      CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                   DISCLOSURE STATEMENT

      Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 3.3 of

the Northern District of Georgia, Plaintiff Mercedes-Benz USA, LLC

(“MBUSA”), by and through its undersigned counsel, hereby submits it Certificate

of Interested Persons and Corporate Disclosure Statement.

       1.     The undersigned counsel of record for a party to this action certifies
that the following is a full and complete list of all parties in this action, including
any parent corporation and any publicly held corporation that owns 10% or more
of the stock of a party:

          • MBUSA is a wholly owned subsidiary of Daimler North America
            Corp., which is a subsidiary of Daimler AG, whose shares are publicly
            traded in Germany.
        Case 1:19-cv-04409-WMR Document 2 Filed 09/30/19 Page 2 of 3




          •   BNSF Railway Company
          •   CSX Transportation, Inc.
          •   Norfolk Southern Railway Company
          •   Union Pacific Railroad Company

       2.    The undersigned further certifies that the following is a full and
complete list of all other persons, associations, firms, partnerships, or corporations
having either a financial interest in or other interest which could be substantially
affected by the outcome of this particular case:

          • N/A

     3.      The undersigned further certifies that the following is a full and
complete list of all persons serving as attorneys for the parties in this proceeding:

          • Mercedes-Benz USA, LLC: Audra A. Dial
          • Carroll & Weiss LLP: M. Russell Wofford, Jr.
          • Quinn Emanuel Urquhart & Sullivan LLP: Stephen R. Neuwirth,
            Sami H. Rashid, Monica E. Tarazi, and Robert P. Vance, Jr.


  Submitted this 30th day of September, 2019


                                       By: CARROLL & WEISS LLP

                                               /s/ M. Russell Wofford, Jr.
                                               M. Russell Wofford, Jr.
                                               Georgia Bar No.: 773002
                                               1819 Peachtree Rd. Ste. 104
                                               Atlanta, GA 30309-1848
                                               Telephone: (404) 228-5337
                                               Facsimile: (404) 228-5564
                                               Email: rwofford@carrollweiss.com

                                               Audra A. Dial
                                               Georgia Bar No: 220298

                                           2
Case 1:19-cv-04409-WMR Document 2 Filed 09/30/19 Page 3 of 3




                                 MERCEDES-BENZ USA, LLC
                                 One Mercedes-Benz Drive
                                 Sandy Springs, Georgia 30328
                                 Telephone: (770) 705-3007
                                 Email:
                                 Audra.dial@mbusa.com

                                 Stephen R. Neuwirth
                                 Sami H. Rashid
                                 Monica E. Tarazi
                                 QUINN EMANUEL URQUHART &
                                 SULLIVAN LLP
                                 51 Madison Avenue, 22nd Floor
                                 New York, New York 10010
                                 Telephone: (212) 849-7000
                                 Facsimile: (212) 849-7100
                                 Email:
                                 stephenneuwirth@quinnemanuel.com
                                 samirashid@quinnemanuel.com
                                 monicatarazi@quinnemanuel.com

                                 Robert P. Vance, Jr.
                                 QUINN EMANUEL URQUHART &
                                 SULLIVAN LLP
                                 865 S. Figueroa St., 10th Floor
                                 Los Angeles, California 90017
                                 Telephone: (213) 443-3000
                                 Facsimile: (213) 443-3100
                                 Email: bobbyvance@quinnemanuel.com

                                 Attorneys for Mercedes-Benz USA, LLC




                             3
